Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to amendment filed 10/5/2021. Claims 1, 9 and 17 are independents. Claims 2, 4, 6, 10, 12, 14, 18 and 20 are cancelled. Claims 1, 5, 7, 9, 13, 15 and 17 are amended. Claims 1, 3, 5, 7-9, 11, 13, 15-17 and 19 are currently pending.

Response To Argument
Applicant’s argument with respect to rejection to claim 1 under 35 U.S.C. 103(a) and amendment to claim 1 are persuasive. The rejection is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
BEGIN AMENDMENT
1. (Currently Amended) A method for detecting malicious files comprising:
	emulating, using a processor, execution of a file under analysis, wherein the emulating further comprises opening the file under analysis by an interpreter;
the processor, a behavior log of the emulated execution of the file under analysis;
	forming one or more behavior patterns from commands and parameters selected from the behavior log;
	calculating a convolution of the one or more behavior patterns;
	selecting two or more models for detecting malicious files from a database;
	calculating a plurality of degrees of maliciousness of the file being executed using the convolution and the two or more models, wherein the plurality of the degrees of maliciousness represents [[the]] change in the plurality of degrees of maliciousness as a function of [[the]] number of behavior patterns used to calculate the plurality of degree of maliciousness;
	forming a decision making template based on the plurality of degrees of maliciousness; and
	determining that the file is malicious when a degree of similarity between the decision making template and a predetermined decision making template exceeds a predetermined threshold value.

7. (Currently Amended) The method of claim 1 further comprising: 
detecting that the degree of similarity between the decision making template and at least one of [[the]] predetermined decision making templates exceeds a first predetermined threshold; 

retraining at least one of the two or more models for detecting malicious files.

	9. (Currently Amended) A system for detecting malicious files comprising:
	a hardware processor configured to:
	emulate execution of a file under analysis, wherein the hardware processor configured to emulate is further configured to open the file under analysis by an interpreter;
	form a behavior log of the emulated execution of the file under analysis;
	form one or more behavior patterns from commands and parameters selected from the behavior log;
	calculate a convolution of the one or more behavior patterns;
	select two or more models for detecting malicious files from a database;
	calculate a plurality of degrees of maliciousness of the file being executed based using the convolution and the two or more models, wherein the plurality of the degrees of maliciousness represents [[the]] change in the plurality of degrees of maliciousness as a function of [[the]] number of behavior patterns used to calculate the plurality of degree of maliciousness;
	form a decision making template based on the plurality of degrees of maliciousness; and


15. (Currently Amended) The system of claim 9, wherein the hardware processor is further configured to: 
detect that the degree of similarity between the decision making template and at least one of [[the]] predetermined decision making templates exceeds a first predetermined threshold; detect that the degree of maliciousness calculated using the two or more models for detecting malicious files do not exceed a second predetermined threshold; and retrain at least one of the two or more models for detecting malicious files.

	17. (Currently Amended) A non-transitory computer-readable medium comprising instructions thereon for detecting malicious files, the instructions comprising:
	emulating execution of a file under analysis, wherein the emulating further comprises opening the file under analysis by an interpreter;
	forming a behavior log of the emulated execution of the file under analysis;
	forming one or more behavior patterns from commands and parameters selected from the behavior log;
	calculating a convolution of the one or more behavior patterns;
	selecting two or more models for detecting malicious files from a database;
plurality of degrees of maliciousness as a function of [[the]] number of behavior patterns used to calculate the plurality of degree of maliciousness;
	forming a decision making template based on the plurality of degrees of maliciousness; and
determining that the file is malicious when a degree of similarity between the decision making template and a predetermined decision making template exceeds a predetermined threshold value.
END AMENDMENT

Allowable Subject Matter
Claims 1, 3, 5, 7-9, 11, 13, 15-17 and 19 are allowed.
The following is an examiner’s statement for allowance: 
This communication warrants No Examiner's Reason for Allowance, Applicant’s amendment and argument on pp.7-8 of the Remarks filed 10/5/2021 make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday - Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 
/MENG LI/Primary Examiner, Art Unit 2437